UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 OR [_] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-51129 JAMES RIVER COAL COMPANY Exact name of registrant as specified in its charter) Virginia 54-1602012 (State or other jurisdiction (I.R.S. Employer of incorporation or organization) Identification No.) 901 E. Byrd Street, Suite 1600 Richmond, Virginia (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (804) 780-3000 Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the Registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. YesýNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesýNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filerý Non-accelerated filer (Do not check if a smaller reporting company)o Smaller reporting companyo Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). YesoNoý The number of shares of the registrant’s Common Stock, par value $.01 per share, outstanding as of July 22, 2011 was 35,598,065. FORM 10-Q INDEX Page PART I FINANCIAL INFORMATION 3 Item 1. Financial Statements. 3 Condensed Consolidated Balance Sheets as of June 30, 2011 and December 31, 2010 3 Condensed Consolidated Statements of Operations for the three months ended June 30, 2011 and 2010 4 Condensed Consolidated Statements of Operations for the six months ended June 30, 2011 and 2010 5 Condensed Consolidated Statements of Changes in Shareholders’ Equity andComprehensive Income (Loss) for the six months ended June 30, 2011 and the year ended December 31, 2010 6 Condensed Consolidated Statements of Cash Flows for the six months ended June 30, 2011 and 2010 7 Notes to Condensed Consolidated Financial Statements 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 18 Item 3. Quantitative and Qualitative Disclosures about Market Risk. 34 Item 4. Controls and Procedures. 34 PART II OTHER INFORMATION Item 1. Legal Proceedings. 35 Item 1A. Risk Factors. 35 Item2. Unregistered Sales of Equity Securities and Use of Proceeds. 48 Item 3. Defaults Upon Senior Securities. 48 Item 5. Other Information. 48 Item 6. Exhibits. 52 SIGNATURES 52 2 PART IFINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS JAMES RIVER COAL COMPANY AND SUBSIDIARIES Condensed Consolidated Balance Sheets (in thousands) June 30, 2011 December 31, 2010 Assets (unaudited) Current assets: Cash and cash equivalents $ Trade receivables Inventories: Coal Materials and supplies Total inventories Prepaid royalties Other current assets Total current assets Property, plant, and equipment, net Goodwill Restricted cash and short term investments (note 1) Other assets Total assets $ Liabilities and Shareholders' Equity Current liabilities: Accounts payable $ Accrued salaries, wages, and employee benefits Workers' compensation benefits Black lung benefits Accrued taxes Other current liabilities Total current liabilities Long-term debt, less current maturities Other liabilities: Noncurrent portion of workers' compensation benefits Noncurrent portion of black lung benefits Pension obligations Asset retirement obligations Other Total other liabilities Total liabilities Commitments and contingencies (note 6) Shareholders' equity: Preferred stock, $1.00 par value.Authorized 10,000,000 shares - - Common stock, $.01 par value.Authorized 100,000,000 shares; issued and outstanding 35,598,065 and 27,779,351 shares as of June 30, 2011 and December 31, 2010 Paid-in-capital Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Total shareholders' equity Total liabilities and shareholders' equity $ See accompanying notes to condensed consolidated financial statements. 3 JAMES RIVER COAL COMPANY AND SUBSIDIARIES Condensed Consolidated Statements of Operations (in thousands, except per share data) (unaudited) Three Months Three Months Ended Ended June 30, 2011 June 30, 2010 Revenues Coal sales revenue $ Freight and handling revenue Total revenue Cost of sales: Cost of coal sold Freight and handling costs Depreciation, depletion and amortization Total cost of sales Gross profit Selling, general and administrative expenses Acquisition costs (note 2) - Total operating income Interest expense Interest income ) ) Charges associated with repayment of debt - Miscellaneous (income) expense, net ) Total other expense, net Income before income taxes Income tax expense Net income $ Earnings per common share (note 7) Basic earnings per common share $ Diluted earnings per common share $ See accompanying notes to condensed consolidated financial statements. 4 JAMES RIVER COAL COMPANY AND SUBSIDIARIES Condensed Consolidated Statements of Operations (in thousands, except per share data) (unaudited) Six Months Six Months Ended Ended June 30, 2011 June 30, 2010 Revenues Coal sales revenue $ Freight and handling revenue Total revenue Cost of sales: Cost of coal sold Freight and handling costs Depreciation, depletion and amortization Total cost of sales Gross profit Selling, general and administrative expenses Acquisition costs (note 2) - Total operating income Interest expense Interest income ) ) Charges associated with repayment of debt - Miscellaneous (income) expense, net ) Total other expense, net Income (loss) before income taxes ) Income tax (benefit) expense ) Net income (loss) $ ) Earnings (loss) per common share (note 7) Basic earnings (loss) per common share $ ) Diluted earnings (loss) per common share $ ) See accompanying notes to condensed consolidated financial statements. 5 JAMES RIVER COAL COMPANY AND SUBSIDIARIES Condensed Consolidated Statements of Changes in Shareholders’ Equity and Comprehensive Income (Loss) (in thousands) (unaudited) Common stock shares Common stock par value Paid-in- capital Retained earnings (accumulated deficit) Accumulated other comprehensive income (loss) Total Balances, December 31, 2009 $ ) ) Net income - Amortization of pension actuarial amount - Amortization of black lung actuarial amount - Black lung obligation adjustment - ) ) Pension liability adjustment - ) ) Tax impact of adjustments to accumulated other comprehensive loss - Comprehensive income Issuance of restricted stock awards, net of forfeitures 3 (3 ) - - - Repurchase of shares for tax withholding ) - ) - - ) Exercise of stock options 5 - 73 - - 73 Stock based compensation - Balances, December 31, 2010 ) ) Net loss - - - ) - ) Amortization of pension actuarial amount - Amortization of black lung actuarial amount - Tax impact of adjustments to accumulated other comprehensive loss - ) ) Comprehensive loss ) Issuance of common stock, net of offering costs of $9,171 76 - - Equity component of convertible debt offering, net of offering costsof $2,117 and deferred taxes of $25,974 - Issuance of restricted stock awards, net of forfeitures 2 (2 ) - - - Repurchase of shares for tax withholding ) - ) - - ) Stock based compensation - Balances, June 30, 2011 $ ) ) See accompanying notes to condensed consolidated financial statements. 6 JAMES RIVER COAL COMPANY AND SUBSIDIARIES Condensed Consolidated Statements of Cash Flows (in thousands) (unaudited) Six Months Six Months Ended Ended June 30, June 30, Cash flows from operating activities: Net income(loss) $ ) Adjustments to reconcile net income to net cash provided by operating activities Depreciation, depletion, and amortization Accretion of asset retirement obligations Amortization of debt discount and issue costs Stock-based compensation Deferred income tax expense - Loss on sale or disposal of property, plant and equipment - Write-off of deferred financing costs - Changes in operating assets and liabilities: Receivables ) Inventories ) Prepaid royalties and other current assets ) Restricted cash ) Other assets ) ) Accounts payable ) Accrued salaries, wages, and employee benefits Accrued taxes ) Other current liabilities ) Workers' compensation benefits Black lung benefits Pension obligations ) ) Asset retirement obligations ) ) Other liabilities ) 11 Net cash provided by operating activities Cash flows from investing activities: Additions to property, plant, and equipment ) ) Payment for acquisition, net of cash acquired ) - Net cash used in investing activities ) ) Cash flows from financing activities: Proceeds from issuance of long-term debt - Repayment of long-term debt ) Net proceeds from issuance of common stock - Debt issuance costs ) ) Net cash provided by (used in) financing activities ) Increase in cash Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ See accompanying notes to condensed consolidated financial statements. 7 JAMES RIVER COAL COMPANY AND SUBSIDIARIES Notes to Condensed Consolidated Financial Statements (Unaudited) Summary of Significant Accounting Policies and Other Information Description of Business and Principles of Consolidation James River Coal Company and its wholly owned subsidiaries (collectively the Company) mine, process and sell thermal and metallurgical coal through eight active mining complexes located throughout eastern Kentucky, southern West Virginia and southern Indiana.Substantially all coal sales and account receivables relate to the utility industry, steel industry and industrial markets. The interim condensed consolidated financial statements of the Company presented in this report are unaudited. All significant intercompany balances and transactions have been eliminated in consolidation. The results of operations for any interim period are not necessarily indicative of the results to be expected for the full year. These condensed consolidated financial statements should be read in conjunction with the consolidated financial statements and the notes thereto for the year ended December 31, 2010. The balances presented as of or for the year ended December 31, 2010 are derived from the Company’s audited consolidated financial statements. Management of the Company has made a number of estimates and assumptions relating to the reporting of assets, liabilities, revenues and expenses and the disclosure of contingent assets and liabilities in order to prepare these consolidated financial statements in conformity with U.S. generally accepted accounting principles (U.S. GAAP). Significant estimates made by management include the allocation of the purchase price in the IRP Acquisition (note 2) to acquired assets and liabilities, the valuation allowance for deferred tax assets, asset retirement obligations and amounts accrued related to the Company’s workers’ compensation, black lung, pension and health claim obligations. Actual results could differ from these estimates.In the opinion of management, the accompanying unaudited condensed consolidated financial statements contain all adjustments, consisting of normal recurring accruals, which are necessary to present fairly the consolidated financial position of the Company and the consolidated results of its operations and cash flows for all periods presented. Cash and Cash Equivalents and Restricted Cash and Short Term Investments Cash and cash equivalents are stated at cost. Cash equivalents consist of highly-liquid investments with an original maturity of three months or less when purchased. Restricted cash is stated at cost.Restricted cash and short term investments consists of cash, cash equivalents and investments in bonds and certificate of deposits.The Company intends to hold all investments held as restricted cash until maturity.The restricted cash and short term investments are maintained in collateral accounts which provide the Company additional capacity under the Revolver to support it outstanding letters of credit (note 4) and to support the issuance of surety bonds. Revenue Recognition Revenues include sales to customers of Company-produced coal and coal purchased from third parties. The Company recognizes revenue from the sale of Company-produced coal and coal purchased from third parties at the time delivery occurs andrisk of losspasses to the customer, which is either upon shipment or upon customer receipt of coal based on contractual terms. Also, the sales price must be determinable and collection reasonably assured. Freight and handling revenue consists of shipping and handling costs invoiced to coal customers and paid to third-party carriers. These revenues are directly offset by Freight and handling costs. International Resource Partners Acquisition On April 18, 2011, the Company completed the acquisition of International Resource Partners LP and its subsidiary companies (collectively IRP) for $516.0 million in an all-cash transaction (the IRP Acquisition).The base purchase price of $475.0 million was increased by the cash acquired and any working capital (as defined in the agreement) that exceeded $18.5 million.IRP did not have any debt at the time of the closing of the IRP Acquisition.The IRP Acquisition will be treated as a purchase of assets for tax purposes. 8 Prior to the acquisition, IRP was a privately held fully integrated coal company focused on producing and marketing high quality metallurgical and steam coal in Central Appalachia. IRP produced and sold various grades of metallurgical and steam coal from underground and surface mining operations in southern West Virginia and eastern Kentucky. IRP’s customer base consisted of domestic steel and coke producers, international steel producers and domestic electric utilities. At the acquisition date, IRP operated nine mines, including five underground mines and four surface mines. For the year ended December 31, 2010, IRP had revenues of $490.3 million and income before taxes at the partnership level of $51.3 million.IRP’s coal reserves and resources are located in West Virginia and Kentucky. As of the date of the IRP Acquisition, IRP controlled approximately 136 million tons of coal reserves and resources, consisting of approximately 61 million tons of metallurgical coal and an estimated 75 million tons of steam coal.The coal reserves and resources acquired from IRP include 85.5 million of proven and probable reserves.IRP leases a substantial portion of its coal reserves and resources from various third-party landowners. The purchase price was allocated to the assets acquired and liabilities assumed based on estimated fair values of the assets acquired and liabilities assumed.The purchase price allocation (net of cash acquired) was as follows (in thousands): Trade and other accounts receivable $ Inventories Other current assets Property, Plant and Equipment Other Noncurrent Assets Total assets Accounts payable, principally trade Other current liabilities Asset retirement obligations Other noncurrent liabilities Total liabilities Net assets acquired, excluding cash $ The fair value of the assets and liabilities acquired including property, plant and equipment (including mineral rights) and identifiable intangible assets are preliminary pending completion of the final valuations of those assets and liabilities. The following unaudited pro forma information has been prepared for illustrative purposes only.The pro forma information assumes the IRP Acquisition and the financing transactions that were completed to affect the IRP Acquisition occurred on January 1, 2010.The financing transactions include the issuance of the 2019 Senior Notes, the redemption of the 2012 Senior Notes, the issuance of the 2018 Convertible Notes and the amendments to the Revolving Credit Agreement (all as described in Note 4), as well as the equity issuancedescribed in Note 5.The unaudited pro forma results have been prepared based on estimates and assumptions that we believe are reasonable; however, they are not necessarily indicative of the consolidated results of operations had the IRP Acquisition and the related financing transaction occurred at the beginning of each of the periods presented or of future results of operations. 9 Three months ended June 30, June 30, (in thousands) Total revenues As reported $ Pro forma Net income As reported Pro forma Six months ended June 30, June 30, (in thousands) Total revenues As reported $ Pro forma Net income (loss) As reported ) Pro forma For the three and six months ended June 30, 2011, costs of $3.9 million and $8.5 million, respectively, were incurred related to the IRP Acquisition.The acquisition costs include $3.8 million of commitment fees associated with $375.0 million of committed bridge financing (Bridge Commitment) that the Company secured to provide adequate liquidity to complete the IRP Acquisition in the event alternative financing could not be raised.The Bridge Commitment expired, without any amounts being drawn, upon closing of the 2019 Senior Notes, the 2018 Convertible Senior Notes and the equity offerings (notes 4 and 5). The amount of revenues and earnings attributable to IRP in the statements of operations for the three and six months ended June 30, 2011 are not readily determinable, due to the consolidation of IRP’s operations into the Company’s existing operations, fulfillment of historical sales contracts between operations and various intercompany transactions. Property, Plant and Equipment Property, plant and equipment are as follows (in thousands): June 30, December 31, Property, plant, and equipment, at cost: Land $ Mineral rights Buildings, machinery and equipment Mine development costs Total property, plant, and equipment Less accumulated depreciation, depletion, and amortization Property, plant and equipment, net $ 10 (4)Long Term Debt and Interest Expense Long-term debt is as follows (in thousands): June 30, December 31, 2019 Senior Notes $ $ - 2012 Senior Notes - 2018 Convertible Senior Notes, net of discount - 2015 Convertible Senior Notes, net of discount Revolver - - Total long-term debt $ $ 2019 Senior Notes In the first quarter of 2011, the Company issued $275.0 million of senior notes due on April 1, 2019 (the 2019 Senior Notes). The 2019 Senior Notes are unsecured and accrue interest at 7.875% per annum. Interest payments on the 2019 Senior Notes are required semi-annually. The Company may redeem the 2019 Senior Notes, in whole or in part, at any time on or after April 1, 2015 at redemption prices ranging from 103.938% beginning April 1, 2015 to 100% beginning on April 1, 2017. In addition, at any time prior to April 1, 2014, the Company may redeem up to 35% of the principal amount of the 2019 Senior Notes with the net cash proceeds of a public equity offering at a redemption price of 107.875%, plus accrued and unpaid interest to the redemption date. The 2019 Senior Notes limit the Company’s ability, among other things, to pay cash dividends. In addition, if a change of control occurs (as defined in the Indenture), each holder of the 2019 Senior Notes will have the right to require the Company to repurchase all or a part of the 2019 Senior Notes at a price equal to 101% of their principal amount, plus any accrued interest to the date of repurchase. The Company incurred approximately $6.7 million of costs in connection with the issuance of the 2019 Senior Notes. The costs, net of amortization, are included in other assets on the accompanying balance sheets. 2012 Senior Notes and Redemption of 2012 Senior Notes In the second quarter of 2011, the Company redeemed all $150.0 million of its senior notes that were due on June 1, 2012 (the 2012 Senior Notes) at a redemption price of 100% of their face value. The 2012 Senior Notes accrued interest at 9.375% per annum. In connection with the redemption of the 2012 Senior Notes, the Company expensed $0.7 million of unamortized financing costs which are included in charges associated with repayment of debt on the accompanying statements of operations. 2015 Convertible Senior Notes In 2009, the Company issued $172.5 million of 4.5% convertible senior notes due on December 1, 2015 (the 2015 Convertible Senior Notes). The 2015 Convertible Senior Notes are shown net of a $35.4 million and a $38.5 million discount as of June 30, 2011 and December 31, 2010, respectively.The discount on the 2015 Convertible Senior Notes relates to the $44.8 million of the proceeds that were allocated to the equity component of the 2015 Convertible Senior Notes at issuance, resulting in an effective interest rate of 10.2%.The 2015 Convertible Senior Notes are unsecured and are convertible under certain circumstances and during certain periods at an initial conversion rate of 38.7913 shares of the Company’s common stock per $1,000 principal amount of the 2015 Convertible Senior Notes, representing an initial conversion price of approximately $25.78 per share of the Company’s stock.Interest on the 2015 Convertible Senior Notes is paid semi-annually. None of the 2015 Convertible Senior Notes are currently eligible for conversion.The 2015 Convertible Senior Notes are convertible at the option of the holders (with the length of time the 2015 Convertible Senior Notes are convertible being dependent upon the conversion trigger) upon the occurrence of any of the following events: · At any time from September 1, 2015 until December 1, 2015; · If the closing sale price of the Company’s common stock for each of 20 or more trading days in a period of 30 consecutive trading days ending on the last trading day of the immediately preceding calendar quarter exceeds 130% of the conversion price of the 2015 Convertible Senior Notes in effect on the last trading day of the immediately preceding calendar quarter; 11 · If the trading price of the 2015 Convertible Senior Notes for each trading day during any five consecutive business day period, as determined following a request of a holder of Notes, was equal to or less than 97% of the “Conversion Value” of the 2015 Convertible Senior Notes on such trading day; or · If the Company elects to make certain distributions to the holders of its common stock or engage in certain corporate transactions. 2018 Convertible Senior Notes In the first quarter of 2011, the Company issued $230.0 million of 3.125% convertible senior notes due on March 15, 2018 (the 2018 Convertible Senior Notes). The 2018 Convertible Senior Notes are shown net of a $66.9 million discount as of June 30, 2011.The discount on the 2018 Convertible Senior Notes relates to the $68.7 million of the proceeds that were allocated to the equity component of the 2018 Convertible Senior Notes at issuance, resulting in an effective interest rate of 8.9%.The equity component was recorded as an increase to shareholders’ equity, net of allocated issuance costs and deferred income taxes of $2.1 million and $26.0 million, respectively.The 2018 Convertible Senior Notes are unsecured and are convertible under certain circumstances and during certain periods at an initial conversion rate of 32.7332 shares of the Company’s common stock per $1,000 principal amount of 2018 Convertible Senior Notes, representing an initial conversion price of approximately $30.55 per share of the Company’s stock.Interest payments on the 2018 Convertible Senior Notes are required semi-annually. None of the 2018 Convertible Senior Notes are currently eligible for conversion.The 2018 Convertible Senior Notes are convertible at the option of the holders (with the length of time the 2018 Convertible Senior Notes are convertible being dependent upon the conversion trigger) upon the occurrence of any of the following events: · At any time from December 15, 2017 until March 15, 2018; · If the closing sale price of the Company’s common stock for each of 20 or more trading days in a period of 30 consecutive trading days ending on the last trading day of the immediately preceding calendar quarter exceeds 130% of the conversion price of the 2018 Convertible Senior Notes in effect on the last trading day of the immediately preceding calendar quarter; · If the trading price of the 2018 Convertible Senior Notes for each trading day during any five consecutive business day period, as determined following a request of a holder of 2018 Convertible Senior Notes, was equal to or less than 97% of the “Conversion Value” of the Notes on such trading day; or · If the Company elects to make certain distributions to the holders of its common stock or engage in certain corporate transactions. The Company incurred approximately $7.1 million of costs in connection with the issuance of the 2018 Convertible Senior Notes issuance, including $2.1 million which was allocated to the equity portion of the transaction. The costs allocated to the debt portion of the transaction, net of amortization, are included in other assets on the accompanying balance sheets. Revolving Credit Agreement In 2011, the Company entered into two agreements each of which amended and restated its existing Revolving Credit Agreement and resulted in an increase to the maximum availability under the Revolver to $100.0 million (as amended and restated the Revolving Credit Agreement is referred to as the Revolver).The following is a summary of the significant terms of the Revolver. Maturity June 30, 2015 Interest Rate Company’s option of Base Rate (a) plus 2.25% or LIBOR plus 3.25% per annum. Maximum Availability Lesser of $100.0 million or the borrowing base(b) Periodic Principal Payments None (a) Base rate is the higher of (1) the Federal Fund Rate plus 0.5%, (2) the prime rate and (3) a three month LIBOR rate plus a percentage as defined in the agreement. (b) The Revolver’s borrowing base is based on the sum of 90% of the Company’s eligible accounts receivable plus 65% of the eligible inventory (not to exceed $40.0 million) less reserves from time to time set by the administrative agent.The eligible accounts receivable and inventories are further adjusted as specified in the Revolver and the eligible inventory currently excludes certain inventories of our subsidiaries in West Virginia.The Company’s borrowing base can also be increased by 95% of any cash collateral that the Company maintains in a cash collateral account. 12 The Revolver provides that the Company can use the Revolver availability to issue letters of credit. The Revolver provides for a 3.5% fee on any outstanding letters of credit issued under the Revolver and a 0.5% fee on the unused portion of the Revolver. The Revolver requires certain mandatory prepayments from certain asset sales, incurrence of indebtedness and excess cash flow. The Revolver includes financial covenants that require the Company to maintain a minimum Fixed Charge Coverage Ratio and limit capital expenditures, each as defined by the agreement. The minimum Fixed Charge Coverage Ratio is only applicable if the sum of the Company’s unrestricted cash plus the availability under the Revolver falls below $35.0 million and would remain in effect until the sum of the Company’s unrestricted cash plus the availability under the Revolver exceeds $35.0 million for 90 consecutive days. The limit on capital expenditures is only applicable if the Company’s unrestricted cash plus the availability under the Revolver falls below $50.0 million for a period of 5 consecutive days and would remain in effect until the Company’s unrestricted cash plus the availability under the Revolver exceeds $50.0 million for 90 consecutive days. As of June 30, 2011, the Company had used $63.6 million of the $88.6 million then available under the Revolver to secure outstanding letters of credits.As of June 30, 2011, the Company had $21.0 million of cash in a restricted cash collateral account to ensure that the Company has adequate capacity under the Revolver to support its outstanding letters of credit. The Company incurred approximately $1.8 million of costs in connection with the amendments and restatements to the Revolver in 2011.The costs, net of amortization, are included in other assets on the accompanying balance sheets. Interest Expense and Other During the three and six months ended June 30, 2011, the Company paid approximately $10.9 million of interest.The Company paid $11.1 million of interest during the three and six months ended June 30, 2010. The Company was in compliance with all of the financial covenants under its outstanding debt instruments as of June 30, 2011. The proceeds from the equity offering (note 5), the issuance of the 2019 Senior Notes and the issuance of the 2018 Convertible Senior Notes were used to fund the IRP Acquisition (note 2), repay the outstanding 2012 Senior Notes, and the remainder is available for general working capital purposes. Equity Equity Issuance In the first quarter of 2011, the Company received proceeds of approximately $170.5 million, net of offering costs, through the issuance of approximately 7.6 million shares of common stock. Equity Based Compensation The following table highlights the expense related to share-based payment for the periods ended June 30 (in thousands): Three months ended Six months ended June 30, June 30, Restricted stock $ $ $ Stock options 76 74 Stock based compensation $ $ $ 13 The following is a summary of activity related to restricted stock and stock option awards for the six months ended June 30, 2011: Restricted Stock Stock Options Weighted Weighted Average Average Number of Fair Value Number of Exercise Shares at Issue Shares Price December 31, 2010 $ $ Granted Exercised/Vested ) - - Canceled - June 30, 2011 Commitments and Contingencies The Company has established irrevocable letters of credit totaling $63.6 million as of June 30, 2011 to guarantee performance under certain contractual arrangements.The letters of credit have been issued under the Revolver (note 4). The Company is involved in various claims and legal actions arising in the ordinary course of business. In the opinion of management, the ultimate disposition of these matters will not have a material adverse effect on the Company’s consolidated financial position, results of operations or liquidity. Earnings (Loss) per Share Basic earnings (loss) per share is computed by dividing net income (loss) available to common shareholders by the weighted average number of common shares outstanding during the period. Diluted earnings (loss) per share is calculated based on the weighted average number of common shares outstanding during the period and, when dilutive, potential common shares from the exercise of stock options and restricted common stock subject to continuing vesting requirements, pursuant to the treasury stock method. 14 The following table provides a reconciliation of the number of shares used to calculate basic and diluted earnings (loss) per share (in thousands): Three Months Ended Six Months Ended June 30, June 30, Basic earnings (loss) per common share: Net income(loss) $ $ $ ) $ Income allocated to participating securities ) ) - ) Net income (loss) available to common shareholders $ $ $ ) Weighted average number of common and common equivalent shares outstanding: Basic number of common shares outstanding Dilutive effect of unvested restricted stock (participating securities) - Dilutive effect of stock options 74 49 - 49 Diluted number of common shares and common equivalent shares outstanding Basic earnings (loss) per common share $ $ $ ) $ Diluted net income (loss) per common share: Net income (loss) $ $ $ ) $ Income (loss) allocated to participating securities - Net income (loss) available to potential commonshareholders $ $ $ ) $ Diluted earnings (loss) per common share $ $ $ ) $ For periods in which there was a loss, the Company excludes from its diluted loss per common share calculation options to purchase shares and the unvested portion of time vested restricted shares, as inclusion of these securities would have reduced the net loss per common share.The excluded instruments would have increased the diluted weighted average number of common and common equivalent shares outstanding by approximately 1.0 million for the six months ended June 30, 2011.In addition, in periods of net losses, the Company has not allocated any portion of such losses to participating securities holders for its basic loss per common share calculation as such participating securities holders are not contractually obligated to fund such losses. The Company’s 2015 and 2018 Convertible Senior Notes are convertible at the option of the holders upon the occurrence of certain events (note 4).As of June 30, 2011, none of the convertible senior notes had reached the specified thresholds for conversion. 15 Pension Expense The Company has in place a defined benefit pension plan under which all benefits were frozen in 2007. The components of net periodic benefit cost are as follows (amounts in thousands): Three Months Ended Six Months Ended June 30, June 30, Interest cost $ 940 1,821 1,880 Expected return on plan assets ) Recognized net actuarial loss Net periodic cost $
